Citation Nr: 1402622	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  12-24 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred for treatment at Sparrow Hospital on March 16, 2011.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from July 2007 to October 2011.  The appellant is a provider of medical care to the Veteran.

This appeal  to the Board of Veterans' Appeals (Board) arose from  a November 2011 administrative decision in which the VAMC denied payment or reimbursement of unauthorized medical expenses incurred by the Veteran at Sparrow Hospital in March 2011.

For reasons expressed below, the claim on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will further delay an appellate decision on this matter.

The Veteran was seen at Sparrow Hospital on March 16, 2011 due to an intentional Ambien drug overdose.  He was treated for this overdose and released later that day.  VA did not authorize payment or reimbursement for this treatment, finding that the Veteran's care was non-emergent and that a VA medical facility was readily available in the Veteran's geographic area and capable of furnishing economical care.  The appellant has appealed, arguing that the Veteran's condition was emergent, that he had arrived by emergency medical services (EMS) and that EMS is required to take their patient to the closest facility rather than a VA facility.

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A.             § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2013).  However, the appellant has not contented, and the evidence does not demonstrate, that the Veteran received prior VA authorization for the private treatment at issue.   Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of "authorized" private hospitalization is not warranted.  In short, the issue of prior authorization is not applicable here. 

When the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability. 

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  The changes also apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the amended versions of 38 U.S.C.A. § 1725and § 1728 will be considered, because the Veteran's private treatment occurred in March 2011, subsequent to the October 2008 effective date of the amendments. 



Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2013).  However, in the present case, section 1725 for nonservice-connected disorders does not apply as the Veteran has been awarded service connection for posttraumatic stress disorder (PTSD) and has been rated as 100 percent disabling.  See 38 U.S.C.A. § 1728(a)(3); 38 C.F.R.       §§ 17.120(a)(3), 17.1000, 17.1002(i).  As such, only 38 U.S.C. § 1728 for Veterans with service-connected disability is for consideration here.  In any event, failure to consider section 1725 for nonservice-connected disorders is of no consequence in this case, since the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now the same.  That is, both 38 U.S.C.A.        § 1725 and § 1728 now define "emergency treatment" under the more liberal "prudent layperson standard." 

Upon review of the laws and evidence, however, the Board finds that additional development of the evidence is required.  

First, the RO must determine whether the Veteran's service-connected PTSD is permanent and total in nature.  Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for: (a) an adjudicated service-connected disability; (b) non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R.            § 17.120(a) (2013).  In the present case, the Veteran has a total 100 percent rating for his PTSD; however, it is unclear whether the Veteran's PTSD is permanent in nature.  See June 2011 rating decision. 

If it is determined by the RO that the Veteran's PTSD is permanent in nature, then 38 U.S.C.A. § 1728 applies because he would meet the requirement of being a Veteran who is permanently and totally disabled as a result of a service-connected disability.  See 38 C.F.R. § 17.120(a)(3) (2013).  However, if it is determined that his PTSD is not permanent in nature, then 38 U.S.C.A. § 1725 applies, pursuant to the Veterans Millennium Health Care and Benefits Act.  See 38 C.F.R. § 17.1000 (2013). 

Second, a medical opinion is required to determine whether the treatment rendered on March 16, 2011 was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health and whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1), 1728(c) (West 2002).  The Board notes the October 2011 opinion in the claims file that a VA faculty was available to treat the Veteran on March 16, 2011; however, this opinion is utterly devoid of rationale and is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, the Board notes March 2011 record from the Ambulance Service that had transported the Veteran to Sparrow Hospital which states that the transport was "non-emergency" in nature and that the destination reason was "patient choice."  Such records should also be considered on remand.


Accordingly, this matter is hereby REMANDED for the following action:

1.  A determination should be made as to whether the Veteran's service-connected PTSD is permanent and total in nature. 

If it is determined that his PTSD is permanent in nature, then 38 U.S.C.A. § 1728 applies since he would meet the requirement of being a Veteran who is permanently and totally disabled as a result of a service-connected disability.  See 38 C.F.R. § 17.120(a)(3) (2013). 

If it is determined that his PTSD is not permanent in nature, then his treatment on March 16, 2011, was for a nonservice-connected disability and 38 U.S.C.A. § 1725 applies, pursuant to the Veterans Millennium Health Care and Benefits Act.  See 38 C.F.R. § 17.1000 (2013). 

2.   After rendering such a determination, a medical opinion should be obtained.  The examiner should review the claims file, including the medical records and the Veteran's assertions. He or she should then provide an opinion to the following questions:

a) Was the Veteran's medical condition on March 16, 2011, of such a nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health? 

In addressing this question, the examiner should consider whether there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  The examiner should consider and address the March 2011 record from the Ambulance Service stating that the Veteran's transport priority was "non-emergency."

(b) Were VA facilities feasibly available on March 16, 2011, and would an attempt to use them beforehand have been reasonable by a prudent layperson? 

In addressing this question, the examiner may consider such factors as whether the VA facility had available room, the relative distance involved in obtaining VA and private treatment, the urgency of the Veteran's medical condition, the nature of treatment (including the complexity of the surgery) making it necessary or economically advisable to use non-VA facilities, or if the Veteran was not responsible for going to the non-VA facility.  The examiner should also consider the appellant's argument that EMS is required to transport a patient to the nearest available facility, rather than a VA facility.  In addition, the examiner should consider the March 2011 record from the Ambulance Service that the destination reason was "patient choice."
A clear rationale for the opinions must be provided by the VA examiner.

3.  If the benefit sought on appeal remains denied, the Battle Creek VAMC must furnish to the appellant an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

